Exhibit 10.1

 

CONSULTANCY AGREEMENT

 

This Consultancy Agreement (“Agreement”) is entered into by and between
Smurfit-Stone Container Corporation (“Company”) and Steven J. Klinger
(“Contractor”) effective January 1, 2011 (the “Effective Date”).

 

WHEREAS, the Contractor has been employed as the Company’s President and Chief
Operating Officer (“COO”) and has been a member of the Company’s Board of
Directors;

 

WHEREAS, the Contractor shall separate from his employment with and resign from
the Board of the Company effective December 31, 2010; and

 

WHEREAS, the Company desires to retain the Contractor as an independent
contractor for a three-month period following such separation for the provision
of Consulting Services (as defined in Section 2 below).

 

NOW, THEREFORE, in consideration of the mutual promises and agreements contained
herein and for other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, the parties agree as follows:

 

1.             Consulting Period.  Subject to the terms of this Agreement, the
Contractor shall provide Consulting Services (as defined in Section 2 below) to
the Company for a three-month period beginning January 1, 2011 and ending
March 31, 2011 (the “Consulting Period”), unless terminated pursuant to
Section 4 below.

 

2.             Consulting Services.  During the Consulting Period, the
Contractor will, as an independent contractor, devote substantially all his
business time and efforts providing consulting services as are reasonably
requested by the Company’s CEO and Board of Directors (“Board”) with respect to
its operations (collectively, the “Consulting Services”).  The Contractor shall
perform all Consulting Services diligently, in the best interests of the Company
and to the best of his professional ability and judgment. The Contractor shall
not enter into any agreement or other obligations on behalf of the Company
without the express prior consent of the CEO or the Board.

 

3.             Consulting Fee.  The Company will pay the Contractor a consulting
fee during the Consulting Period at the rate of $150,000 per month for three
months (the “Consulting Fee”) which is payable in arrears within seven days
after the end of each month. There shall be no withholdings from such payments
and the Contractor shall be solely responsible for any and all taxes with
respect to such payments.  In addition to the Consulting Fee, the Contractor
shall have access to the Company’s office space in Creve Coeur, Missouri and its
office space in Atlanta, Georgia.  During the Consulting Period, the Company
will maintain the Contractor’s cellular service on his Company telephone and his
email account.  In addition, the Company will reimburse the Contractor for all
reasonable and necessary business expenses incurred by him in connection with
his duties hereunder (in each case, as reasonably determined by the Company).
The Contractor acknowledges and agrees that he is performing Consulting Services
for the Company solely as an independent contractor, he will not be considered a
Company employee for any purpose, and he hereby waives participation in and
shall not receive any employee benefits (except as otherwise provided pursuant
to the previously executed Agreement and General Release of Claims).  The
Contractor acknowledges and agrees that the compensation and perquisites
provided herein amount to the total compensation to which he is entitled for the
Consulting Services and his other undertakings in this Agreement.

 

4.             Termination.  Notwithstanding any other provision of this
Agreement, the Company, in its discretion, may immediately terminate the
Consulting Period and Contractor’s Consulting Services for any reason. 
Notwithstanding any such termination by the Company prior to the end of the
Consulting Period, the Contractor shall be entitled to receive his Consulting
Fee for the entire the Consulting Period, unless such termination is for Cause
(as defined herein), in which case such payment shall cease immediately upon the
termination, provided however that the Contractor

 

--------------------------------------------------------------------------------


 

shall be paid on a prorated basis for his services through the date of any such
termination.  For purposes of this Agreement, “Cause” shall mean any of the
following:  (i) the Contractor’s willful and continued failure to substantially
perform his duties as a Contractor (other than any such failure resulting from
inability due to physical or mental illness or incapacity), (ii) the
Contractor’s willful misconduct, which is demonstrably and materially injurious
to the Company, monetarily or otherwise, (iii) the Contractor’s engaging in
egregious misconduct involving serious moral turpitude to the extent that his
credibility and reputation no longer conforms to the standard comparable to
senior executive officers of the Company, or (iv) the Contractor’s material
breach or threatened material breach of any provision of this Agreement or his
breach or threatened breach of Section 8 of the Amended and Restated Employment
Agreement (“Employment Agreement”) or Section 11 of the Agreement and General
Release of Claims, without the prior express written consent of a duly
authorized member of the Board.

 

5.             Acknowledgement and Indemnification.  The Contractor acknowledges
and agrees that he is and shall be solely responsible for the payment of any and
all applicable federal, state, local, and other taxes relating to any Consulting
Fees or other amounts or rights granted to the Contractor under this Agreement. 
The Contractor further agrees to indemnify, defend, and hold harmless the
Company and the other Indemnified Parties (as defined herein) for and against: 
(a) any and all federal, state, local, or other tax liability (including without
limitation, liability for back withholding, penalties, and interest) incurred by
any of the Indemnified Parties relating in any way to any Consulting Fee or
other rights granted under this Agreement. The term “Indemnified Parties” as
used in this Agreement means:  (i) the Company and its present and future
affiliates, partnerships and other related entities (whether or not wholly
owned); (ii) each of their respective present and future owners, trustees,
fiduciaries, administrators, shareholders, directors, officers, partners,
associates, agents, representatives, employees, and attorneys; and (iii) the
successors and assigns of each of the foregoing.

 

6.             Amendments of Stock Option Agreement and Restricted Stock Unit
Agreement. The Company and Contractor are parties to a Stock Option Agreement
and a Restricted Stock Unit Agreement (collectively “Stock Agreements”), each
granted on June 30, 2010 under the Smurfit-Stone Container Corporation Equity
Incentive Plan (the “Plan”).  Section 2.2 (d) of the Stock Option Agreement and
Section 3.3.4 of the Restricted Stock Unit Agreement shall be amended to provide
that at the expiration of the Consulting Period any unvested portion of the
option and any unvested portion of the restricted stock unit award subject to
the Stock Agreements shall remain outstanding until the six-month anniversary of
the expiration of the Consulting Period and to further provide that if a Change
in Control, as defined in the Plan, occurs within six months following the
expiration of the Consulting Period then any such unvested option and restricted
stock unit award shall be 100% vested upon such Change in Control.

 

7.             Section 409A.  For purposes of all payments to the Contractor
pursuant to the Employment Agreement that are subject to Section 409A of the
Internal Revenue Code of 1986, as amended, and are payable upon or by reference
to the Contractor’s termination of employment, his termination of employment
shall be deemed to occur when he ceases to perform Consulting Services or at
such other time at which he has a “separation from service,” within the meaning
of Section 409A.

 

8.             Confidentiality, Intellectual Property and Restrictive Covenants.
This Consulting Agreement in no way affects any of the parties’ continuing
rights and obligations pursuant to the Employment Agreement and Agreement and
General Release of Claims, including without limitation the Contractor’s
obligations related to confidentiality, intellectual property and restrictive
covenants contained therein.

 

9.             Return of Property.  Upon the termination of the Consulting
Period or demand of the Company, the Contractor shall immediately return all
property of the Company.

 

10.           Assignment.  The Company may assign this Agreement to any parent,
affiliate, or subsidiary of the Company or any entity which at any time, whether
by merger, purchase, or

 

--------------------------------------------------------------------------------


 

otherwise, acquires all or substantially all of the assets, stock or business of
the Company.  The Contractor may not assign any of his rights or obligations
under this Agreement.

 

11.           Entire Agreement.  Except to the extent provided herein, this
Agreement embodies the entire agreement and understanding of the parties hereto
with regard to the matters described herein and supersedes any and all prior
and/or contemporaneous agreements and understandings, oral or written, between
said parties regarding such matters.

 

12.           Governing Law, Headings, Amendment and Waiver.  This Agreement
shall be governed by the internal laws of the State of Illinois, without regard
to its conflict of laws rules. The Section headings used herein are for
convenience only and are not to be considered in interpreting this Agreement. 
This Agreement may be modified only in writing signed by both parties, and a
party’s failure to enforce this Agreement in the event of one or more events
which violate it shall not be a waiver of any right to enforce this Agreement
against subsequent violations.

 

13.           Modification and Severability.  If any restriction(s) incorporated
by Section 8 is found unenforceable by a court of competent jurisdiction, the
parties agree that any such restriction(s) may be modified or limited so that it
may then be enforced to the fullest extent possible.  All of the provisions of
this Agreement are severable if a court of competent jurisdiction finds any of
them unenforceable (after any modification or limitation under the foregoing).

 

THE PARTIES STATE BY SIGNING BELOW THAT THEY HAVE READ AND UNDERSTAND THE
PROVISIONS OF THIS AGREEMENT AND INTEND TO BE BOUND THERETO:

 

Steven J. Klinger

 

Smurfit-Stone Container Corporation

 

 

 

By:

/s/ Steven J. Klinger

 

By:

/s/ Ralph F. Hake

 

 

 

Date:

January 1, 2011

 

Title:

Chairman of the Board

 

 

 

 

 

Date:

January 1, 2011

 

--------------------------------------------------------------------------------